DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on August 25, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3, and 6 have been amended, and claim 2 has been cancelled (The Examiner notes that the language of claim 2 is still in the Claim Set, even though claim 2 has been cancelled. Cancelled claim language should be removed or have a strikethrough. Upon filing of amendments, correction is respectfully requested.) Accordingly, claims 1-6 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed July 06, 2022, are hereby withdrawn: 
Claim Objections
Previous 35 USC 112(b) Rejections
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first mating member” in claims 4 & 6
“second mating member” in claims 5 & 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over by Moore 20190313861 in view of Sweeney US 20100275342.
Regarding Independent Claim 1, Moore discloses a reusable protective glove assembly (Abstract), said assembly comprising: a glove (Figs. 1-4, #10/12) being configured for wearing on a user's hand (¶0017), said glove being comprised of a launderable material (¶0017 states “terry cloth or the like” which is well-known to be launderable) wherein said glove is configured to be washed and used multiple times (Abstract; ¶0017-0018); wherein said glove has a palm portion (Fig. 1, #14), a plurality of fingers (Fig. 1, #16), and a thumb (Fig. 1, #18), said palm portion having a top side (Figs. 1-2 & 4, #20); and a pouch (Figs. 1-2 & 4, #24) being coupled to said glove (¶0018) wherein said pouch is configured to store the user's personal objects (¶0018), said pouch is positioned on said top side of said palm portion of said glove (Figs. 1-2 & 3) whereby said pouch is configured to be positioned on a back of the user’s hand when the glove is worn (Figs. 2 & 4 show the structure of a glove with a pouch. Even though the prior art notes that the pouch is on the palm side, the prior art does not state that the glove would be incapable of being worn with the pouch on the dorsal side. As the structures are present, it would be up to the user to turn the glove to have the pouch on whichever they chose).
Moore does not expressly disclose that the glove protects a user's hands from contact with bacteria, said glove being comprised of an anti-bacterial material wherein said glove is configured to protect the user's hand from bacteria.
Sweeney teaches a glove that protects a user's hands from contact with bacteria (¶0080; ¶0123 states, “the following yarns may be used in gloves…. antimicrobial yarn [e.g., A.M.Y..RTM. yarns from Unifi or yarns treated with AEGIS Microbe Shield.RTM. technology from AEGIS Environments]”), said glove being comprised of a anti-bacterial material (¶0123) wherein said glove is configured to protect the user's hand from bacteria (¶0123).
Both Moore and Sweeney teach analogous inventions in the art of gloves. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Moore with the teachings of Sweeney so that the glove would have antimicrobial properties to protect the yarns from microbes that could damage the integrity of the garment. 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Moore discloses the structure of the glove assembly, there would be a reasonable expectation for the glove assembly to perform such functions as explained after each functional limitation.
Regarding Claim 3, the modified assembly of Moore discloses the assembly according to claim 1, wherein: said pouch has a first surface (Moore Annotated Fig. 4) and a distal edge (Fig. 4, #28), said distal edge having an upper side (Fig. 4, #34), a substantial length (Moore Annotated Fig. 4) of said distal edge being coupled to said top side of said palm portion having said first surface facing said top side (Fig. 4), said upper side of said distal edge being free from said top side to define an opening (Fig. 4, #32) into said pouch (Fig. 4).  
Claim(s) 4-6, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore and Sweeney as applied to claims 1 and 3 above, and further in view of Bolton US 4805242.
Regarding Claim 4, the modified assembly of Moore discloses the assembly according to claim 1 and 3, but does not expressly disclose the assembly further comprising a first mating member being coupled to said top side of said palm portion of said glove, said first mating member being positioned beneath said pouch, said first mating member being aligned with said upper side of said distal edge of said pouch. 
Bolton teaches a glove with a pocket that comprises a first mating member (Applicant’s “first mating member” has been interpreted under 35 USC 112(f). Applicant’s “first mating member” appears to be a hook and loop fastener [per Applicant Drawings Fig. 6 and Specification Page 4, l. 6-14]; Bolton has a hook and loop fastener [Abstract], which are the same as the Applicant’s “first mating member”; see Fig. 2, #21) being coupled to a top side (Fig. 2, #15) of a palm portion (Fig. 2) of a glove (Fig. 1, #11), said first mating member being positioned beneath said pouch (Figs. 1-2), said first mating member being aligned with an upper side (Fig. 2, #13) of a distal edge (Fig. 2, the terminal edge of #13) of said pouch (Fig. 2).
Both Moore (as modified by Sweeney) and Bolton teach analogous inventions in the art of gloves with pockets. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Moore with the teachings of Bolton such that the pocket would be closed with a fastener so that, “when the flap is in this closed position, portions of its inner surface will make engagement with the packet [or object] top so as to hold the packet [or object] within the cavity” (Bolton Col. 1, l. 37-60). 
Regarding Claim 5, the modified assembly of Moore discloses the assembly according to claims 1 and 3-4, further comprising a second mating member (Applicant’s “second mating member” has been interpreted under 35 USC 112(f). Applicant’s “second mating member” appears to be a hook and loop fastener [per Applicant Drawings Fig. 6 and Specification Page 4, l. 6-14]; Bolton has a hook and loop fastener [Abstract], which are the same as the Applicant’s “second mating member”; see Fig. 2, #19) being coupled to a first surface (Bolton Fig. 2, #13) of said pouch (Bolton Fig. 2), said second mating member being aligned with said upper side of said distal edge of said pouch (Bolton Fig. 2), said second mating member being matable to said first mating member for closing said opening into said pouch (Bolton Col. 3, l. 17-26).
Regarding Independent Claim 6, Moore discloses a reusable protective glove assembly (Abstract), said assembly comprising: a glove (Figs. 1-4, #10/12) being configured for wearing on a user's hand (¶0017), said glove being comprised of a launderable material (¶0017 states “terry cloth or the like” which is well-known to be launderable) wherein said glove is configured to be washed and used multiple times (Abstract; ¶0017-0018), said glove having a palm portion (Fig. 1, #14), a plurality of fingers (Fig. 1, #16) and a thumb (Fig. 1, #18), said palm portion having a top side (Figs. 1-2 & 4, #20); a pouch (Figs. 1-2 & 4, #24) being coupled to said glove (¶0018) wherein said pouch is configured to store the user's personal objects (¶0018), said pouch is positioned on said top side of said palm portion of said glove (Figs. 1-2 & 3) whereby said pouch is configured to be positioned on a back of the user’s hand when the glove is worn (Figs. 2 & 4 show the structure of a glove with a pouch. Even though the prior art notes that the pouch is on the palm side, the prior art does not state that the glove would be incapable of being worn with the pouch on the dorsal side. As the structures are present, it would be up to the user to turn the glove to have the pouch on whichever they chose), said pouch having a first surface (Moore Annotated Fig. 4) and a distal edge (Fig. 4, #28), said distal edge having an upper side (Fig. 4, #34), a substantial length (Moore Annotated Fig. 6) of said distal edge being coupled to said top side of said palm portion having said first surface facing said top side (Fig. 4), said upper side of said distal edge being free from said top side to define an opening (Fig. 4, #32) into said pouch (Fig. 4).
Moore does not expressly disclose that the glove protects a user's hands from contact with bacteria, said glove being comprised of an anti-bacterial material wherein said glove is configured to protect the user's hand from bacteria, a first mating member being coupled to said top side of said palm portion of said glove, said first mating member being positioned beneath said pouch, said first mating member being aligned with said upper side of said distal edge of said pouch; and a second mating member being coupled to said first surface of said pouch, said second mating member being aligned with said upper side of said distal edge of said pouch, said second mating member being matable to said first mating member for closing said opening into said pouch.
Sweeney teaches a glove that protects a user's hands from contact with bacteria (¶0080; ¶0123 states, “the following yarns may be used in gloves…. antimicrobial yarn [e.g., A.M.Y..RTM. yarns from Unifi or yarns treated with AEGIS Microbe Shield.RTM. technology from AEGIS Environments]”), said glove being comprised of a anti-bacterial material (¶0123) wherein said glove is configured to protect the user's hand from bacteria (¶0123).
Both Moore and Sweeney teach analogous inventions in the art of gloves. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Moore with the teachings of Sweeney so that the glove would have antimicrobial properties to protect the yarns from microbes that could damage the integrity of the garment. 
Moore (as modified by Sweeney) does not expressly disclose a first mating member being coupled to said top side of said palm portion of said glove, said first mating member being positioned beneath said pouch, said first mating member being aligned with said upper side of said distal edge of said pouch; and a second mating member being coupled to said first surface of said pouch, said second mating member being aligned with said upper side of said distal edge of said pouch, said second mating member being matable to said first mating member for closing said opening into said pouch.
Bolton teaches a glove with a pocket that has a first mating member (Applicant’s “first mating member” has been interpreted under 35 USC 112(f). Applicant’s “first mating member” appears to be a hook and loop fastener [per Applicant Drawings Fig. 6 and Specification Page 4, l. 6-14]; Bolton has a hook and loop fastener [Abstract], which are the same as the Applicant’s “first mating member”; see Fig. 2, #21) being coupled to a top side (Fig. 2, #15) of a palm portion (Fig. 2) of a glove (Fig. 1, #11), said first mating member being positioned beneath said pouch (Figs. 1-2), said first mating member being aligned with an upper side (Fig. 2, #13) of a distal edge (Fig. 2, the terminal edge of #13) of said pouch (Fig. 2); and a second mating member (Applicant’s “second mating member” has been interpreted under 35 USC 112(f). Applicant’s “second mating member” appears to be a hook and loop fastener [per Applicant Drawings Fig. 6 and Specification Page 4, l. 6-14]; Bolton has a hook and loop fastener [Abstract], which are the same as the Applicant’s “second mating member”; see Fig. 2, #19) being coupled to a first surface (Bolton Fig. 2, #13) of said pouch (Bolton Fig. 2), said second mating member being aligned with said upper side of said distal edge of said pouch (Bolton Fig. 2), said second mating member being matable to said first mating member for closing said opening into said pouch (Bolton Col. 3, l. 17-26).
Both Moore (as modified by Sweeney) and Bolton teach analogous inventions in the art of gloves with pockets. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Moore with the teachings of Bolton such that the pocket would be closed with a fastener so that, “when the flap is in this closed position, portions of its inner surface will make engagement with the packet [or object] top so as to hold the packet [or object] within the cavity” (Bolton Col. 1, l. 37-60).

    PNG
    media_image1.png
    723
    407
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed August 25, 2022, with respect to the 35 USC 103 of claims 1-6 have been considered but are not persuasive.
Regarding the 35 USC 103 of claims 1-6, Applicant argues:
“Claim 1 has been amended to incorporate the limitations of claim 2 and further to clarify the structure of the invention and distinguish from the teaching of the cited references. Specifically, the pouch is positioned on the top side of the palm of the glove so the pouch is configured to be on the back of the user's hand when the glove is worn. … The rejection relies on the teaching of Moore as to the positioning of the pouch but misstates the actual teaching of Moore. Moore teaches a pocket to hold soap for washing the body. The pocket of Moore is specifically provided on what would be the bottom of the palm side specifically on the palm of the user's hand to facilitate rubbing the pocket with the soap on the body.” (Remarks, Page 5, l. 21 -Page 6, l. 5)
The Examiner respectfully disagrees. Inasmuch as has been claimed, the prior art of Sweeney discloses a pouch is positioned on said top side of said palm portion of said glove (Figs. 1-2 & 3) whereby said pouch is configured to be positioned on a back of the user’s hand when the glove is worn (Figs. 2 & 4 show the structure of a glove with a pouch). Further, the Examiner notes this is a functional limitation that does not positively recite a structural limitation, but instead requires the ability of the structure to preform and/or add function. It is noted that the Applicant does not provide any structural variation to differentiate the claimed invention from the prior art with regards to the difference between the dorsal versus palmer sides of the glove, outside of the simple argument that the instant application has a pouch on the dorsal side and the prior art has a pouch on the palmar side. Both gloves of the instant application and the prior art appear structurally similar and the rotation of the glove to have the pouch on the dorsal side instead of the palmar side would seem to be a matter of user preference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732